DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-15 are allowed in this Office action.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated 3 November 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Terminal Disclaimer
The terminal disclaimer filed on December 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10754864 has been reviewed and is accepted. The terminal disclaimer has been recorded.



Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Hopeton Walker on December 23, 2021.
The claims are amended as follows and will replace all previous version(s):
Claim 1. (Currently Amended) An information processing system, comprising: 
hardware circuitry configured to: 
acquire time-series data from a plurality of wearable terminals, wherein 
a wearable terminal of the plurality of wearable terminals is worn by a person of a plurality of persons, 
the plurality of persons is at a specific physical location at a specific time, 
the time-series data comprises acceleration data detected by each wearable terminal of the plurality of wearable terminals, and 
the acceleration data is associated with body motions of each of the plurality of persons; 
link an identifier (ID) of a specific wearable terminal of the plurality of wearable terminals to an ID associated with a specific person of the plurality of persons, wherein the ID of the specific wearable terminal and the ID associated with the specific person are linked based on at least one acceleration value 
determine that at least one person of the plurality of persons as having an affinity with the specific person, wherein the determination is based on 
similar emotional responses of the at least one person and the specific person that exceed a threshold value, and 
the acquired time-series data including the acceleration data; and
notify the specific person with information regarding the at least one person having the similar emotional responses.  
Claim 2. (Original) The information processing system according to claim 1, wherein the determination is based on cross-correlations in the time-series data associated with the plurality of persons.  
Claim 3. (Original) The information processing system according to claim 1, wherein the time- series data further comprises time-series data of facial expression parameters extracted from facial images of each person of the plurality of persons.  
Claim 4. (Currently Amended) The information processing system according to claim 3, wherein the determination is based on a co-occurrence rate of a specific facial expression based on the facial expression parameters extracted from the facial images of each person of the plurality of persons.  
Claim 5. (Original) The information processing system according to claim 1, wherein the time-series data further comprises time-series data of sound volume parameters extracted from voices of each person of the plurality of persons.  
Claim 5. (Original) The information processing system according to claim 1, wherein the time- series data further comprises time-series data of vibration parameters representing the body motions of each person of the plurality of persons.  
Claim 7. (Original) The information processing system according to claim 1, wherein the time-series data is detected by the plurality of wearable terminals.  
Claim 8. (Currently Amended) The information processing system according to claim 1, wherein the hardware circuitry is further configured to calculate an affinity level between the specific person and the at least one person based on the time-series data.  
Claim 9. (Original) The information processing system according to claim 1, wherein the determination comprises applying a specific weight, based on a parameter, to a cross-correlation value of the time-series data.  
Claim 10. (Currently Amended) The information processing system according to claim 9, wherein the hardware circuitry is further configured to superimpose a line image, which links the specific person and the at least one person with a specific affinity level, on a captured image that includes the specific person and the at least one person.  
Claim 11. (Currently Amended) The information processing system according to claim 8, wherein the hardware circuitry is configured to generate a ranking display image corresponding to the affinity level between the specific person and the at least one person, based on affinity levels calculated from facial images of the specific person and the at least one person.  
Claim 12. (Currently Amended) The information processing system according to claim 11, wherein the hardware circuitry is further configured to: 
select a first facial image from the ranking display image; and 
transmit the selected first facial image as a message to a specific user.  
Claim 13. (Currently Amended) The information processing system according to claim 1, wherein the hardware circuitry is further configured to generate a graph representing a time-series change in an affinity level between the specific person and the at least one person.  
Claim 14. (Currently Amended) An information processing method, comprising: 
acquiring time-series data from a plurality of wearable terminals, wherein 
a wearable terminal of the plurality of wearable terminals is worn by a person of a plurality of persons, 
the plurality of persons is at a specific physical location at a specific time, 
the time-series data comprises acceleration data detected by each wearable terminal of the plurality of wearable terminals, and 
the acceleration data is associated with body motions of each of the plurality of persons; 
linking an identifier (ID) of a specific wearable terminal of the plurality of wearable terminals to an ID associated with a specific person of the plurality of persons, wherein 
the ID of the specific wearable terminal and the ID associated with the specific person are linked based on at least one acceleration value obtained from the acceleration data, and 
each acceleration value of a plurality of acceleration values is associated with each person of the plurality of persons; 
determining that at least one person of the plurality of persons as having an affinity with the specific person, wherein the determination is based on 
similar emotional responses of the at least one person and the specific person that exceed a threshold value, and 
the acquired time-series data including the acceleration data; and 
notifying the specific person with information regarding the at least one person having the similar emotional responses.  
Claim 15. (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising: 
acquiring time-series data from a plurality of wearable terminals, wherein 
a wearable terminal of the plurality of wearable terminals is worn by a person of a plurality of persons, 
the plurality of persons is at a specific physical location at a specific time, 
the time-series data comprises acceleration data detected by each wearable terminal of the plurality of wearable terminals, and 
the acceleration data is associated with body motions of each of the plurality of persons; 
linking an identifier (ID) of a specific wearable terminal of the plurality of wearable terminals to an ID associated with a specific person of the plurality of persons, wherein 
the ID of the specific wearable terminal and the ID associated with the specific person are linked based on at least one acceleration value obtained from the acceleration data, and 
each acceleration value of a plurality of acceleration values is associated with each person of the plurality of persons; 
determining that at least one person of the plurality of persons as having an affinity with the specific person, wherein the determination is based on 
similar emotional responses of the at least one person and the specific person that exceed a threshold value, and 
the acquired time-series data including the acceleration data; and 
notifying the specific person with information regarding the at least one person having the similar emotional responses.  

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Akutagawa et al. (Pub. No. US 2015/0248651) teaches event planning using social networking enables an efficient implementation of planning an event, as well as minimizing network traffic and optimizing other technological aspects of life. Additional information acquired by sensors and other technology is able to improve the quality of the event planning. Social network information as well as the additional information is able to be used to select aspects of the event such as time, location, and/or many other aspects of the event.
ii)	Gundotra et al. (Pat. No. US 9,087,131) teaches summarizing a multiuser communication session in response to receiving data about the multiuser communication session. A session management module manages the multiuser communication session. A feature extraction module extracts features from the data. An analyzing module analyzes the features to identify segments of interest for the multiuser communication session including a beginning and an end of each segment of interest and a list of participants in each segment of interest. A summarizing engine generates a summary for the multiuser communication session including at least one segment of interest.
iii)	Maislos et al. (Pub. No. US 2008/0240379) teaches retrieving and presenting information when information is retrieved and presented in accordance with at least one feature of electronic media content of a multi-party conversation. Optionally, the multi-party conversation is a video conversation and at least one feature is a video content feature. Exemplary features include but are not limited to speech delivery features, key word features, topic features, background sound or image features, deviation features and biometric features. 
iv)	Altman et al. (Pub. No. US 2007/0282621) teaches a mobile dating system utilizing a location-based social network manager process. The social network manager process is executed on a server computer coupled to a plurality of mobile communication devices over a wireless network. Each mobile device is a location-aware mobile communication device. The process determines the geographic location of a mobile communication device operated by a user within an area, displays a map representation of the area around the mobile communication device on a graphical user interface of the mobile communication device, and superimposes on the map places of interest or the respective locations of one or more other users in the network. 
v)	Barak et al. (Pub. No. US 2015/0294138) teaches accessing an image portraying at least a first person, accessing a social graph, determining a social-graph affinity for a first set of users, determining a facial-recognition scores for the first set of users based on the social-graph affinity for each user and a facial-representation associated with each user, where the facial-representation for each user is compared with the image, and generating one or more tag suggestions for the first person portrayed in the image based on the facial-recognition scores.
vi)	Grue et al. (Pub. No. US 2015/0242443) teaches dynamically selecting and sending content items to a user device based on various network and device conditions are provided. A listing of images stored within a user account on a content management system may be generated, and a selection probability value may be assigned to each image within the listing. An available capacity level on the user device may be determined, and images may be dynamically selected to be sent to the user device based on the determined available capacity level and each image's selection probability value. In some embodiments, each image's selection probability value may be based on one or more factors.
viii)	Nordstrom et al. (Pub. No. US 2013/0185368) teaches establishing a communication between mobile device users that register with a collaboration system. The collaboration system determines a match between profile data of the first registered mobile device and profile data of the second registered mobile device. Displayed at the first registered mobile device is a first list of user identifications, which includes an identification of a user of the second registered mobile device and an identification of a user of at least one other mobile device. Displayed at the second registered mobile device is a second list of user identifications. The second list includes an identification of a user of the first registered mobile device and an identification of at least one other mobile device user.
ix)	Rapaport et al. (Pub. No. US 2010/0205541) teaches social networking system builds up and repeatedly refreshes a hierarchy tree containing topic nodes. New nodes are added as new topics emerge in online public forums. Each topic node can link to an on-topic real time chat room whose occupants are currently discussing the topic of the node. A system user who explicitly or inferentially wishes to be invited into a chat room which is on-topic with what the user is currently focused upon can do so by use of a node-seeking automated process. The process operates in the background and seeks out nodes of the hierarchy tree that currently have topics appearing to be the same as or similar to what topics the user appears to have in mind. Content browsing experience of the user is enhanced by addition of an invitations displaying subsystem that automatically invites him or her to co-compatible chat rooms currently discussing the topic(s) the user appears to have in mind. One of the many topics that a user may inferentially have in mind is that of being at a given location as reported by the user's GPS and wondering what best to do at that location and time.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-15:
In interpreting the current claims filed on 15 December 2021, in light of the prosecution histories of the instant application and the related application associated with the Terminal Disclaimer above, in view of the interview dated 23 December 2021 and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 14, and 15.
Other claims are also allowed based on their dependencies on claims 1, 14, and 15 respectively.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 270-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /SON T HOANG/  Primary Examiner, Art Unit 2169                                                                                                                                                                                                      December 23, 2021